UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1537


FRANCK ELYSEE ASSAGOU,

                    Petitioner,

             v.

MATTHEW G. WHITAKER, Acting Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: November 27, 2018                                 Decided: December 7, 2018


Before NIEMEYER and FLOYD, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Michael Joseph, Stefanos Roulakis, BLANK ROME LLP, Washington, D.C., for
Petitioner. Chad A. Readler, Acting Assistant Attorney General, Anthony P. Nicastro,
Assistant Director, Jonathan Robbins, Senior Litigation Counsel, Civil Division, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Franck Elysee Assagou, a native and citizen of Cote D’Ivoire, petitions for review

of the Board of Immigration Appeals’ (“Board”) order dismissing his appeal from the

immigration judge’s (“IJ”) decision denying his applications for asylum and withholding

of removal. * The Board agreed with the IJ’s adverse credibility finding and the conclusion

that Assagou’s asylum application was frivolous. See 8 U.S.C. § 1158(d)(6) (2012). We

deny the petition for review.

       We conclude that substantial evidence supports the Board’s finding that Assagou

deliberately fabricated a material element of his claim, which led to the finding that the

asylum application was frivolous. See Albu v. Holder, 761 F.3d 817, 821 (7th Cir. 2014)

(stating standard of review). We further conclude that the adverse credibility finding was

based on specific and cogent reasons and supported by substantial evidence. See Hui

Pan v. Holder, 737 F.3d 921, 928 (4th Cir. 2013) (noting standard of review).

       Accordingly, we deny the petition for review. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                       PETITION DENIED




       *
         Assagou waived review by the Board of the IJ’s decision denying his application
for protection under the Convention Against Torture. Accordingly, that issue is not before
this Court.

                                             2